Citation Nr: 1739309	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability, claimed as arthritis.

2. Entitlement to an initial compensable rating for bilateral hearing loss.

3. Entitlement to a compensable rating for bilateral shin splints.

4. Entitlement to a rating in excess of 10 percent prior to November 10, 2016 for lumbosacral strain with degenerative changes.

5. Entitlement to a rating in excess of 20 percent from November 10, 2016 for lumbosacral strain with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded these matters in December 2013 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the Veteran was granted a 20 percent rating for lumbosacral strain with degenerative changes from November 10, 2016.

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2017, continued to deny service connection for the Veteran's bilateral hand disability, and denied compensable ratings for bilateral hearing loss, bilateral shin splints, and a rating in excess of 10 percent prior to November 10, 2016, and a rating in excess of 20 percent from November 10, 2016 for lumbosacral strain with degenerative changes.


FINDINGS OF FACT

1. The Veteran does not have a diagnosed hand disability in either hand.

2. The Veteran's average pure tone thresholds were no greater than 61.25 in both the right and left ear, and speech recognition scores were not less than 88 percent in the right ear and 92 percent in the left ear.

3. The Veteran's bilateral shin splints are not manifested by a knee or ankle disability or moderately severe muscle injury.

4. Prior to November 10, 2016, the Veteran's lumbosacral strain with degenerative changes manifested by forward flexion of the thoracolumbar spine to 80 degrees and a combined range of motion for the thoracolumbar spine was 230 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5. From November 2, 2009, the Veteran's lumbosacral strain with degenerative changes has been manifested by forward flexion of the thoracolumbar spine to 60 degrees without evidence of ankylosis.


CONCLUSIONS OF LAW

1. The requirements for service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The requirements for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.1024.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. The criteria for a compensable rating for bilateral shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

4. The criteria for a rating in excess of 10 percent prior to November 10, 2016, for a lumbosacral strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

5. The criteria for a rating in excess of 20 percent from November 10, 2016, for a lumbosacral strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its December 2013 remand directives. The Veteran was provided an opportunity to submit private medical records. VA medical records from December 2009 were associated with the claims file. Additionally, the Veteran was provided VA examinations for the hands, thoracolumbar spine, lower extremities, and hearing loss. 

In March 2017, the Veteran was granted a rating of 20 percent from November 10, 2016, for lumbosacral strain with degenerative changes. A March 2017 SSOC continued to deny service connection for the Veteran's bilateral hand disability, and denied compensable ratings for bilateral hearing loss, bilateral shin splints, and a rating in excess of 10 percent prior to November 10, 2016, and a rating in excess of 20 percent from November 10, 2016 for lumbosacral strain with degenerative changes.

II. Service Connection - Bilateral Hand Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The first requirement for service connection is a current disability. The Veteran underwent a VA examination of his hands in November 2016. At that examination, the examiner noted that the Veteran had normal range of motion in both hands, no pain was noted in either hand, muscle strength testing was normal, no ankylosis was noted, and there was no evidence of localized tenderness or pain on palpation. The examiner found there was no diagnosable disability in either hand.

The Veteran claims he has arthritis in his hand, and that he has suffered from hand cramps since his time in service with aggravation on repetitive movement. The Veteran's claims file contains two Buddy Statements from the Veteran's friends, R.S. and J.H. Both of the Veteran's friends reported seeing the Veteran experience pain and stiffness in his left hand. J.H. noted that it looks like the Veteran has serious arthritis and the pain is most noticeable after physical exertion. The Board notes that while the Veteran and his friends are competent to testify to the Veteran's visible pain and symptoms, diagnosing an internal process such as arthritis required specialized knowledge and training, which none of these individuals have shown.  Thus, they are not competent to diagnose the Veteran with arthritis. Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).

As a result, the Board finds the examiner's opinion that the Veteran does not suffer from any hand disability more probative, and absent a current disability, service-connection for a bilateral hand disability cannot be granted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

(a) Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R.
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86

Audiological testing was completed in December 2006; the pure tone thresholds for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
35
30
40
40
60
LEFT
25
30
40
40
45

The average over the four relevant frequencies (1000 Hz to 4000 Hz) in the right ear was 42.5 decibels. The average of the four relevant frequencies for the left ear was 38.75 decibels. Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear. Based on these results, the Veteran does not have exceptional hearing loss in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the December 2006 measurements results in assignment of Roman Numeral I to both the right and left ears for the purposes of determining a disability rating. This results in a noncompensable rating by intersecting row I with column I of Table VII. 38 C.F.R. § 4.85, Table VII.

Additional testing was completed in regard to the Veteran's hearing loss at a May 2008 VA examination. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
45
40
50
50
60
LEFT
30
35
45
45
50

The average of the four relevant frequencies in the right ear was 50 decibels. The average of the four relevant frequencies in the left ear was 43.7 decibels.  Speech recognition scores were not conducted at this examination. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VIA to the May 2009 measurements results in assignment of Roman Numeral II to the left ear and Roman Numeral III to the right ear. This results in a noncompensable rating by intersecting row II with column III of Table VII. 38 C.F.R. § 4.85, Table VII.

Audiological testing was again conducted in December 2009. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
45
50
50
50
65
LEFT
30
30
50
45
55

The average of the four relevant frequencies in the right ear was 55 decibels. The average of the four relevant frequencies in the left ear was 45 decibels.  Speech recognition scores were 100 percent in both ears, though it is unclear whether the Maryland CNC test was used. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the December 2009 measurements results in assignment of Roman Numeral I to both the right and left ear. This results in a noncompensable rating by intersecting row I with column I of Table VII. 38 C.F.R. § 4.85, Table VII.

The Veteran's final VA examination for hearing loss was in November 2016. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
50
55
55
65
70
LEFT
50
50
60
65
70

The average of the four relevant frequencies in both the right and left ear was 61.25 decibels. Speech recognition scores were 88 percent in the right ear and 92 percent in the left ear. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the November 2016 measurements results in assignment of Roman Numeral II to the left ear and Roman Numeral III to the right ear. This results in a noncompensable rating by intersecting row II with column III of Table VII. 38 C.F.R. § 4.85, Table VII.

The Board acknowledges the Veteran's contentions as to the worsening of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  Lendenmann, 3 Vet. App. 345.  Thus, based on the audiometric findings throughout the appeal period, a compensable rating for bilateral hearing loss is not warranted.  

The Veteran had no other VA examinations and there are no other reports of audiological testing in the Veteran's claims file. As a result, the requirements for a compensable rating for bilateral hearing loss have not been met.

(b) Bilateral Shin Splints

The Veteran was granted service connection and a noncompensable rating for bilateral shin splints in June 1998. The Veteran now alleges this disability has worsened.

Diagnostic Code 5262 contemplates impairment of the tibia and fibula and provides a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace. See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016); see also 38 C.F.R. § 4.73, Diagnostic Code 5312 (2016).

At a VA examination in November 2016, the Veteran reported that he experiences pain after hiking, overuse of his legs, or walking up hills. The examiner noted that the range of motion in both knees and both ankles was normal, including after repetitive use testing; there was only mild pain to palpation in the shin area; and there was no functional or occupational limitations based on the Veteran's shin splints. Because there is no evidence of a knee or ankle disability, a compensable rating is not warranted under Diagnostic Code 5262.

The Board has also considered the applicability of 38 C.F.R. § 4.59. In Correia v. McDonald, the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally." Correia v. McDonald, 28 Vet. App. 158, 165 (2016). In Southall-Norman v. McDonald, the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements." Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016).

The Board has considered 38 C.F.R. § 4.59 in evaluating the Veteran's bilateral shin splint disability, but finds that the requirements for entitlement to the minimum compensable rating under 38 C.F.R. § 4.59 are not met because the evidence shows that the intermittent pain reported in the context of the Veteran's shin splints does not result in any functional impairment.

As noted above, Diagnostic Code 5262 was used by analogy to rate the Veteran's left and right leg shin splints. This action was taken because shin splints are not listed as a specific disability under VA's Rating Schedule. When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Given the foregoing, the Board has also considered whether a higher rating would be warranted if rated analogous to muscle injury instead. When rating muscle injuries, objective findings for moderate disability of muscle include objective findings of entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss power or lowered threshold of fatigue when compared to the sound side. See 38 C.F.R. § 4.56(d)(iii)(2).

In this case, objective findings during the November 2016 VA examination revealed muscle strength testing was normal for forward flexion and extension of both knees and there was no evidence of scars, reduction in muscle strength, or muscle atrophy. As such, the Veteran does not meet the criteria for a compensable rating as a muscle injury. See 38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

(c) Lumbosacral Strain with Degenerative Changes

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

(i) Prior to November 10, 2016

At a VA examination in February 2007, the Veteran reported constant stiffness and pain in his lower back and weakness while lifting. The examiner also diagnosed the Veteran with degenerative changes of the lumbar spine.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 80 degrees, extension to 30 degrees lateral flexion on the left and right side to 30 degrees, and lateral rotation on the right and left side to 30 degrees. There was no additional loss of motion on repetitive use.

Because forward flexion of the thoracolumbar spine is greater than 60 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscles spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the evidence does not establish that the Veteran is entitled to a 20 percent rating for the period prior to November 10, 2016.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating for his lumbosacral strain with degenerative changes.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability prior to February 2, 2009.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R §§ 4.3, 4.7.
(ii) From November 10, 2016

At a November 2016 VA examination, the Veteran reported daily tightness in his back with pain one to two times per week. He also reported taking medication for pain on an as-needed basis.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 60 degrees, active and passive; extension to 20 degrees, active and passive; lateral flexion on the left and right side to 30 degrees, active and passive; and lateral rotation on the right and left side to 30 degrees, active and passive. There was no additional loss of motion on repetitive use.

Because there is no evidence of favorable ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less, a 40 percent rating from November 10, 2016, is not warranted.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating for his lumbosacral strain with degenerative changes.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative changes from November 10, 2016.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a bilateral hand disability, claimed as arthritis, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.
Entitlement to a compensable rating for bilateral shin splints is denied.

Entitlement to a rating in excess of 10 percent prior to November 10, 2016 for lumbosacral strain with degenerative change is denied.

Entitlement to a rating in excess of 20 percent from November 10, 2016 for lumbosacral strain with degenerative changes is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


